          Case 7:20-mj-10466-UA Document 3 Filed 09/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      -X


 UNITED STATES OF AMERICA,                                       CONSENT TO PROCEED BY
                                                                 VroEO OR TELE CONFERENCE
                        "against-
                                                                                        ///I
                                                                                          sI

Marcos Alvarez
                        Defendant(s).
                                                      -X



Defendant Marcos Alvarez hereby voluntarily consents to participate in the following
proceeding via (X! videoconferencing or ESI teleconferencing:


       Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

n Guilty Plea/Change of Plea Hearing

a Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




 /^ ^i^rc^>\^ P^A.-C^                                           /s/
Defendant's Signature                                 Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Marcos Alvarez                                         Susanne Brody
Print Defendant's Name                                Print Counsel's Name



This proceeding was conducted by reliable video oi^ei'CpRmecc)


September 30, 2020
Date                                                  Unitecr^^Ss-Magistrate Judge
                                                      Southern District of New York
